Exhibit 10(a)

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is effective as of the 1st day of
January, 1, 2003, by and between SCHLUMBERGER LIMITED, a Netherlands Antilles
corporation (the ”Company”), and Irwin Pfister, an individual currently residing
at 5944 Bellevue Avenue; La Jolla, Ca. 92037 (“Executive”).

 

1. Employment of Executive: In consideration of the mutual covenants and
agreements herein contained, including Executive’s agreement to sign a release
of claims as provided in Section 13, the Company and Executive wish to establish
an Employment Agreement retaining Executive’s services as described herein,
establishing certain incentive, tenure and performance criteria related to such
employment and otherwise fixing Executive’s benefits, base salary and incentive
compensation.

 

2. Term and Extent of Services: During the Term, as defined below, Executive
shall be employed with responsibility for Special Projects. The term, which will
be broken into two pieces, shall commence January 1, 2003 (the ”Effective Date”)
and shall continue until the close of business on April 30, 2005 (the “Term”).
The Initial Term as referenced herein shall commence on the Effective Date and
shall continue until September 30, 2003. The Secondary Term shall commence
October 1, 2003 and shall continue until April 30, 2005. During the Initial
Term, Executive agrees to devote 100% of his time to perform special projects
and, to the best of his ability and with reasonable diligence, the duties and
responsibilities assigned to him by the appropriate management of the Company.
During the Secondary Term, Executive agrees to devote up to 50% of his time to
perform, to the best of his ability and with reasonable diligence, the duties
and responsibilities assigned to him by the appropriate management of the
Company. At the expiration of the Term, Executive agrees to voluntarily
terminate his employment with the Company and all affiliates.

 

3. Compensation and Benefits:

 

(a) Salary: During the Initial Term, Executive’s base salary shall be $50,000
per month; during the Secondary Term, Executive’s base salary shall be $37,500
per month. Executive’s base salary shall be payable monthly in accordance with
the Company’s normal payroll practices.

 

(b) Welfare Benefits: During both the Initial and Secondary Terms, Executive
shall be eligible to participate in the Company’s medical and dental plans on a
basis comparable to that of other employees at the Company’s New York offices.

 

(c) Pension and Profit-Sharing: During both the Initial and Secondary Terms,
Executive shall continue to accrue benefits under the Company’s qualified and
non-qualified pension and profit-sharing plans based on his base salary in
effect under this Agreement.

 

(i) In addition, during the Secondary Term, Executive shall accrue a
nonqualified pension based on the difference between $50,000 per month and his
actual base salary. Such pension shall be accrued, paid and calculated in the
same manner as the Executive’s pension from the Company’s qualified pension
plan, but shall be unfunded, unsecured and paid out of the Company’s general
assets.

 

(d) Incentive Plans:

 

(i) During the Initial Term, Executive shall be eligible to participate in the
Company’s Performance Incentive Plan. Any bonus due from participation in this
plan shall be based on both the financial results of the company and Executive’s
performance against certain key objectives that have been agreed to by his
manager. During the Secondary Term, Executive shall not participate in the
Company’s Performance Incentive Plan.

 

(ii) During both Terms, Executive will continue to vest in stock options
previously granted to Executive under the Company’s stock option plans in
accordance with the terms of those plans and any applicable agreements.

 

(iii) Upon termination of employment, except for a termination for Cause
pursuant to Section 4(c) or upon Executive’s employment with an unauthorized
Competitor as described in Section 5(c)(i), Executive shall have the lesser of 5
years or the length of time left on the option term from the date of such
termination to exercise any previously granted stock options, to the extent that
such options were exercisable as of the date of such termination.

 

(e) Vacation: During the Secondary Term, Executive shall not be eligible to
accrue vacation pay. Within 30 days after the commencement of the Secondary
Term, Executive shall be paid a cash amount representing his accrued and unused
vacation accumulated as of September 30, 2003.

 

-23-



--------------------------------------------------------------------------------

(f) Relocation: Until April 30, 2005, Executive shall be eligible for
participation in the company’s North American relocation policy as it relates to
the relocation of his residence from New York, N.Y. to San Diego, Ca. This
includes home sale assistance and shipment of household goods.

 

4. Termination of Employment:

 

Should Executive’s employment terminate prior to the end of the Terms, the
following provisions of this Section 4 shall govern the rights of Executive
under this Agreement:

 

(a) Termination Due to Death: In the event Executive’s employment terminates
during the Terms as a result of Executive’s death, Executive’s beneficiary or
beneficiaries shall receive any base salary and benefits accrued but unpaid as
of his death, plus any amounts payable on account of Executive’s death pursuant
to any other plan or program of the Company.

 

(b) Termination Due to Disability: In the event Executive’s employment
terminates during the Terms due to his disability within the meaning of any
long-term disability plan maintained by the Company and covering Executive as of
the date of Executive’s disability, Executive shall receive any base salary and
benefits accrued but unpaid as of the date of his termination due to disability,
plus any amounts payable on account of Executive’s disability pursuant to any
other plan or program of the Company.

 

(c) Termination by the Company for Cause: In the event the Company terminates
Executive’s employment during the Terms for Cause, as defined below, he shall be
entitled to:

 

  (i)   his base salary through the date of the termination of his employment
for Cause; and

 

  (ii)   any other amounts earned, accrued or owing as of the date of
termination of employment under the applicable employee benefit plans or
programs of the Company.

 

“Cause” means Executive’s dishonesty, conviction of a felony, willful
unauthorized disclosure of confidential information of the Company or willful
refusal to perform the duties of Executive’s position or positions with the
Company.

 

(d) Voluntary Termination: Upon 15 days’ prior written notice to the Company
(unless otherwise waived by the Company), Executive may voluntarily terminate
his employment with the Company. A voluntary termination pursuant to this
Section 4(d) shall not include a termination under Section 4(a), 4(b) or 4(c)
above, and shall not be deemed a breach of this Agreement by Executive.

 

(i) In the event Executive voluntarily terminates his employment, he shall be
entitled to:

 

(A) his base salary through the date of the termination of his employment;

 

(B) other benefits for which he is eligible in accordance with applicable plans
or programs of the Company;

 

(C) exercise any stock options granted under a stock option plan of the Company
that vested during the Term of the Agreement (and prior to his termination date)
for up to the lesser of 5 years or the amount of time left on the option term
after his termination date but not to exceed the original option term;

 

(e) Termination Due to Mutual Agreement: In the event the Company and the
Executive mutually agree to terminate this agreement, the Executive’s employment
will be terminated and he shall be entitled to:

 

(A) his base salary through the date of the termination of his employment;

 

(B) other benefits for which he is eligible in accordance with applicable plans
or programs of the Company;

 

(C) exercise any stock options granted under a stock option plan of the Company
that vested during the Term of the Agreement (and prior to his termination date)
for up to the lesser of 5 years or the amount of time left on the option term
after his termination date but not to exceed the original option term;

 

(D) if and only if such termination occurs on the last day of the Initial Term,
a lump sum payment equal to $712,500.

 

(E) if and only if such voluntary termination occurs after the last day of the
Initial Term and on or before the last day of the Secondary Term, a lump sum
payment of $712,500 multiplied by the

 

-24-



--------------------------------------------------------------------------------

fraction of N divided by 19 where N equals the number of months remaining in the
Secondary Term after his termination.

 

5. Confidentiality, Return of Property, and Covenant Not to Compete:

 

(a) Confidentiality. The Company agrees to provide Executive with Confidential
Information as necessary to perform his duties hereunder. Executive agrees that
in return for this and other consideration provided under this Agreement he will
not disclose or make available to any other person or entity, or use for his own
personal gain, any Confidential Information, except for such disclosures as
required in the performance of his duties hereunder. For purposes of this
Agreement, “Confidential Information” shall mean any and all information, data
and knowledge that have been created, discovered, developed or otherwise become
known to the Company or any of its affiliates or ventures or in which property
rights have been assigned or otherwise conveyed to the Company or any of its
affiliates or ventures, which information, data or knowledge has commercial
value in the business in which the Company is engaged, except such information,
data or knowledge as is or becomes known to the public without violation of the
terms of this Agreement. By way of illustration, but not limitation,
Confidential Information includes trade secrets, processes, formulas, know-how,
improvements, discoveries, developments, designs, inventions, techniques,
marketing plans, manuals, records of research, reports, memoranda, computer
software, strategies, forecasts, new products, unpublished financial statements
or parts thereof, budgets or other financial information, projections, licenses,
prices, costs, and employee, customer and supplier lists or parts thereof.

 

In addition, the Company and Executive agree that the terms of this Agreement
are confidential and that any disclosure to anyone for any purpose whatsoever
(save and except disclosure to Executive’s spouse, to financial institutions as
part of a financial statement, to immediate family members and/or heirs,
financial, tax and legal advisors, outplacement, executive search advisors,
prospective employers, or as required by law) in the event confirmation of any
such information is requested the request should be directed to the Director of
Personnel, New York)) by Executive or Executive’s agents, representatives,
heirs, spouse, employees or spokespersons shall be a breach of this Agreement,
and shall relieve the Company of its obligations hereunder. The above is not
intended to restrict Executive from seeking or engaging in other employment and,
in that connection, from making confidential disclosure to potential employers
of such facts or opinions as Executive may elect to convey, nor is it intended
to restrict the Company from conducting such confidential internal
communications as may be necessary to manage implementation of this Agreement in
a businesslike way.

 

(b) Return of Property. Executive agrees that at the time of leaving the
Company’s employ, he will deliver to the Company (and will not keep in his
possession, recreate or deliver to anyone else) all Confidential Information, as
well as all other devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, customer or client lists or information, or any other documents or
property (including all reproductions of the aforementioned items) belonging to
the Company or any of its affiliates or ventures, regardless of whether such
items were prepared by Executive.

 

(c) Covenant Not to Compete. Executive acknowledges that the skills, processes
and information developed at the Company could be utilized directly and to the
Company’s detriment (or the detriment of any of the Company’s affiliates or
ventures) with several other businesses. Executive also acknowledges that the
nature of his position at the Company will bring him into close contact with
much of the Company’s Confidential Information, and the Company has
affirmatively agreed to provide him with Confidential Information. Accordingly,
for the consideration provided to Executive in this Agreement, Executive agrees
to be bound by the following restrictive covenants:

 

(i) During the Term of the agreement, Executive shall not accept employment with
or render services to any unauthorized competitor as a director, officer, agent,
employee, independent contractor or consultant, or take any action inconsistent
with the fiduciary relationship of an employee to his employer. In order to
protect the Company’s good will and other legitimate business interests, provide
greater flexibility to Executive in obtaining other employment and to provide
both parties with greater certainty as to their obligations hereunder, the
parties agree that Executive shall not be prohibited from accepting employment
with any company or other enterprise except an Unauthorized Competitor. For
purposes of this Agreement, an “Unauthorized Competitor” means companies
involved in the Information Technology and/or Smart Card businesses, including
any and all of their parents, subsidiaries, affiliates, joint ventures,
divisions, successors or assigns.

 

(ii) Executive further agrees that during the Term of the agreement, he shall
not at any time, directly or indirectly, induce, entice or solicit (or attempt
to induce, entice or solicit) any employee of the Company or any of its
affiliates or ventures to leave the employment of the Company or any of its
affiliates or ventures.

 

-25-



--------------------------------------------------------------------------------

 

(iii) Executive acknowledges that these restrictive covenants under Section 5,
for which he received consideration from the Company as provided in this Section
5, is ancillary to otherwise enforceable provisions of this Agreement and that
these restrictive covenants contain limitations as to time, geographical area
and scope of activity to be restrained that are reasonable and do not impose a
greater restraint than is necessary to protect the good will or other business
interests of the Company, such as the Company’s need to protect its confidential
and proprietary information. Executive acknowledges that in the event of a
breach by Executive of these restrictive covenants, the covenants may be
enforced by temporary restraining order, preliminary or temporary injunction and
permanent injunction. In that connection, Executive acknowledges that in the
event of a breach, the Company will suffer irreparable injury for which there is
no adequate legal remedy, in part because damages caused by the breach may be
difficult to prove with any reasonable degree of certainty.

 

(d) Employment by Affiliates: Notwithstanding any provision of this Agreement to
the contrary, for purposes of determining whether Executive has terminated
employment hereunder, “employment” means employment as an employee with the
Company or any Affiliate. For purposes of this Agreement, the term “Affiliate”
means (i) Schlumberger Limited, a Netherlands Antilles corporation, (ii) any
corporation in which the shares owned or controlled directly or indirectly by
Schlumberger Limited shall represent 40% or more of the voting power of the
issued and outstanding stock of such corporation, and (iii) any other company
controlled by, controlling or under common control with the Company within the
meaning of Section 414 of the Internal Revenue Code of 1986, as amended.

 

6. Expenses: The Company and Executive shall each be responsible for its/his own
costs and expenses, including, without limitation, court costs and attorneys’
fees, incurred as a result of any claim, action or proceeding arising out of, or
challenging the validity or enforceability of, this Agreement or any provisions
hereof.

 

7. Notices: For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Company:

 

Schlumberger Limited

   

300 Schlumberger Drive

   

Sugar Land, Texas 77478

   

ATTENTION: Director of Personnel, SL/NY

If to Executive:

 

Irwin Pfister

   

5944 Bellevue Avenue

   

La Jolla, Ca. 92037

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

 

8. Applicable Law: The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of New York, without giving effect to the
principles of conflict of laws of such State.

 

9. Severability: If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

 

10. Withholding of Taxes: The Company may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes as may be required
pursuant to any law or governmental regulation or ruling.

 

11. No Assignment; Successors: Executive’s right to receive payments or benefits
hereunder shall not be assignable or transferable, whether by pledge, creation
or a security interest or otherwise, whether voluntary, involuntary, by
operation of law or otherwise, other than a transfer by will or by the laws of
descent or distribution, and in the event of any attempted assignment or
transfer contrary to this Section 11, the Company shall have no liability to pay
any amount so attempted to be assigned or transferred. This Agreement shall
inure to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributes,
devises and legatees.

 

This Agreement shall be binding upon and inure to the benefit of the Company,
its successors and assigns (including, without limitation, any company into or
with which the Company may merge or consolidate).

 

-26-



--------------------------------------------------------------------------------

 

12. Effect of Prior Agreements: This Agreement contains the entire understanding
between the parties hereto and supersedes any prior employment agreement or
severance agreement between the Company or any predecessor of the Company and
Executive, except that this Agreement shall not affect or operate to reduce any
benefit or compensation enuring to Executive of a kind elsewhere provided and
not expressly provided or modified in this Agreement.

 

13. Release of Claims: In consideration for the compensation and other benefits
provided pursuant to this Agreement, Executive agrees to execute a “Waiver and
Release,” a form of which is attached hereto as Exhibit A. Executive
acknowledges that he was given copies of this Agreement and the Waiver and
Release on January 14, 2003, and was given at least 21 days to consider whether
to sign the Agreement and the Waiver and Release. The Company’s obligations
under this Agreement are expressly conditioned on the execution of the Release
of Claims contemporaneously with the execution of this Agreement, and
Executive’s failure to execute and deliver such Release of Claims will void the
Company’s obligations hereunder.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered the 14th day of January, 2003, but effective as of the day and year
first above written.

 

SCHLUMBERGER LIMITED

By:

 

/s/    PIERRE BISMUTH         

--------------------------------------------------------------------------------

     

 

EXECUTIVE

By:

 

/s/    IRWIN PFISTER         

--------------------------------------------------------------------------------

   

Name

 

-27-